Little, J.
When to a petition filed in the superior court of the county of the residence of F., in which it was alleged that the plaintiff was the owner of a certain lot of land in said county, that F. and A., who resided in another county, had colluded to defraud and damage petitioner, and had by their tenants and employees entered on such land and were cutting and removing therefrom' the timber growing thereon, and committing other acts of trespass and waste, to the damage of plaintiff, and that defendants are insolvent; and which prayed for a receiver to take charge of the timber already cut, and for an injunction to restrain defendants from further cutting and removing the timber, a plea was filed to the jurisdiction of the court by A., because of his residence in a county other than that in which the petition was filed, it was error to refuse the injunction and the appointment of a receiver merely because of the non-residence of A. Suits against joint trespassers residing in different counties may be tried in either county. Civil Code, §5872.

Judgment reversed, with direction.


All the Justices concurring.

Petition for injunction. Before Judge Spence. Worth superior court. May 28, 1900.
F. Park, Perry & Tipton, and Bower & Bower, for plaintiff.
Samuel S. Bennet, for defendants.